Case 1:20-cv-00198-GNS-HBB Document 1-3 Filed 11/20/20 Page 1 of 3 PageID #: 135




                      EXHIBIT “2”
Case 1:20-cv-00198-GNS-HBB Document 1-3 Filed 11/20/20 Page 2 of 3 PageID #: 136




                          COMMONWEALTH OF KENTUCKY
                             CLINTON CIRCUIT COURT
                           CIVIL ACTION NO. 20-CI-00062

                                     Electronically Filed


 ANITA RUBIO, Administrator of the
 ESTATE of AKEEM WILLIAMS, et al.                                              PLAINTIFF


 v.                                  NOTICE OF FILING
                                    NOTICE OF REMOVAL


 DZ MOVING AND STORAGE, LLC, et al.                                       DEFENDANTS

                              ***     ***     ***   ***     ***

       Please take notice that, pursuant to 28 U.S.C. § 1446(d), Defendants John

 Christner Trucking, LLC and Terron Scott have on this 20th day of November 2020 filed

 a Notice of Removal in the above-captioned action removing it from the Clinton Circuit

 Court to the United States District Court for the Western District of Kentucky at Bowling

 Green. A copy of the Notice of Removal is attached as Exhibit 1.


                                            Respectfully submitted,

                                            STOLL KEENON OGDEN PLLC
                                            300 West Vine Street, Suite 2100
                                            Lexington, Kentucky 40507
                                            (859) 231-3000
                                            (859) 259-3568 facsimile


                                            By:_/s/Palmer G. Vance II___________
                                               Palmer G. Vance II
                                               Samuel T. Reinhardt

                                            COUNSEL FOR DEFENDANTS,
                                            JOHN CHRISTNER TRUCKING, LLC AND
                                            TERRON SCOTT
Case 1:20-cv-00198-GNS-HBB Document 1-3 Filed 11/20/20 Page 3 of 3 PageID #: 137




                              CERTIFICATE OF SERVICE

        I hereby certify that I served a true and accurate copy of the foregoing to the
 following via electronic service through Courtnet and by U.S. mail, postage prepaid, on
 this 20TH day of November 2020:

       Timothy R. McCarthy
       NUTT LAW OFFICE
       Meidinger Tower, Suite 1750
       462 South Fourth Street
       Louisville, KY 40202
       COUNSEL FOR PLAINTIFFS

       John T. Pruitt, Jr.
       TRAVIS, PRUITT & POWERS
       P. O. Drawer 30
       Somerset, KY 42502-0030
       COUNSEL FOR DEFENDANT,
       STATE FARM MUTUAL INSURANCE COMPANY


                                         _/s/Palmer G. Vance II________
                                         COUNSEL FOR DEFENDANTS,
                                         JOHN CHRISTNER TRUCKING, LLC AND
                                         TERRON SCOTT




                                           2
